[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                          FILED
                                                                       U.S. COURT OF APPEALS
                                      No. 07-11170                       ELEVENTH CIRCUIT
                                                                             May 20, 2008
                                ________________________
                                                                          THOMAS K. KAHN
                                                                               CLERK
                           D. C. Docket No. 99-00938 CV-ASG

RICHARD FEINGOLD, individually and
ex rel. United States of America,
UNITED STATES OF AMERICA,

                                                                          Plaintiffs-Appellants,

                                              versus

PALMETTO GOVERNMENT BENEFITS
ADMINISTRATORS, JOHN DOE, etc.,

                                                                         Defendants-Appellees.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (May 20, 2008)

Before ANDERSON, HULL and SILER,* Circuit Judges.

PER CURIAM:
_______________
*Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      After oral argument and careful consideration, we readily conclude that the

judgment of the district court is due to be affirmed. With respect to Counts III and

IV of the complaint, we conclude that we are bound by our prior panel opinion in

United States ex rel. Body v. Blue Cross and Blue Shield of Alabama, Inc., 156
F.3d 1098 (11th Cir. 1998). Accordingly, defendants are immune with respect to

the allegations of Counts III and IV.

      With respect to Counts I and II, we conclude that the district court committed

no reversible error in dismissing those counts for failure to comply with

Fed.R.Civ.P. 9(b).

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2